﻿Allow me, at the outset, to express to
Mr. Udovenko, on behalf of my country’s delegation, our
21


warm congratulations on his election to the presidency of
the General Assembly at this session. His election to that
high post is a tribute of the international community to his
friendly country and a reflection of the confidence of the
Members of the United Nations in his ability to shoulder
this heavy responsibility.
By the same token, we express our great appreciation
to his predecessor, Ambassador Razali Ismail, for the great
efficiency with which he conducted the affairs and
deliberations of the Assembly at its previous session.
Furthermore, I wish on this occasion to express my
country’s gratitude to Secretary-General Kofi Annan for the
unrelenting efforts he has made since his assumption of his
post to enhance the role, efficiency and effectiveness of the
United Nations.
Some people have thought that the end of the so-called
cold war would be conducive to the creation of favourable
conditions for equitable and healthy international relations
based on mutual respect and fruitful and constructive
cooperation among human communities. However, what the
Secretary-General has rightly described as a period of
“frenzy” has not taken long to lay such assumptions to rest
and wreak havoc in several regions of the world. This
frenzy is the product of the new unipolar system in which
one country sits alone on the top. This singularity has
emboldened that country to continue to spread its
hegemony, expand the area and scope of its aggression and
impose its conditions, concerned only with its own interests
and ignoring those of others. It has even fought against the
interests of its own allies. Those who have exposed these
trends and refused to pay homage and obeisance except to
God have been labelled outlaws.
The end of the so-called cold war deprived the world
of that balance of power which had, in the past, provided
a protective umbrella for all small, poor and weak
countries. It has even protected other countries as well. The
most important need on the international scene today is to
work seriously to establish any kind of international balance
to preserve the little that has remained of States’
independence, freedom of thought and action, and then to
reverse the negative effects of the period of frenzy, which
is still with us, although it has somewhat receded.
The United Nations has been manipulated by the only
super-Power, which sits alone at the top, against certain
peoples, States and even regions that have joined this
Organization in search of protection, security, peace and
cooperation. The United States of America has managed to
push the Security Council into adopting resolutions outside
its competence against whoever has said “no” to unilateral
hegemony and tyranny or defended the independence of
their countries and their ability to take free decisions and
have free choices. These resolutions adopted at the height
of the period of frenzy at the beginning of this
decade were falsely described as being consistent with
international legality, while in reality there was nothing
legal or international about them. They were adopted
through diktat and by the use of threats directed at the
capitals of the States concerned in order to ensure their
continued applicability.
Paragraphs 102 and 103 of the report of the
Secretary-General on the reform process (A/51/950)
clearly and unequivocally show that these resolutions not
only lack international legality but also that they should
be reviewed and rescinded.
Globalization which means only the imposition of
the interests, language, culture, values and customs of the
one and only Power at the top is not globalization. It is
merely a crowning of that Power as head of the entire
world. Proof of this can be found in the great
contradiction between words and deeds. Its leaders call
for the liberalization of international trade, then enact
legislation imposing one embargo after another on the
movement of goods and capital against those countries
and peoples that want to remain independent and free in
their decision-making. They punish, through their own
legislation, whoever in the world cooperates with it.
What was published today in The New York Times
regarding cooperation between a company located in a
State which is an ally of the United States, and Iran is the
clearest evidence of the truth of what we are stating.
They are the ones who dictate economic embargo
resolutions against countries and peoples and then
unilaterally follow up their implementation. Moreover, it
is these same quarters that work to disarm countries and
selectively destroy whatever weapons they have, while
allowing only themselves and their allies, to the exclusion
of everyone else, to manufacture, possess and acquire
armaments. The same quarters provide money, men,
technology, and know-how to a select group of countries
in order that they may establish and develop a military
industry capable of producing all types of conventional
weapons and even weapons of mass destruction, and if
necessary would send their armies and fleets to fight at
their sides.
22


They call for the protection of human rights while
refusing to acknowledge human rights for anybody but their
own people. This is the case in the denial of the right of the
two Libyan citizens to a fair and neutral trial.
It is the same country that calls for the combating of
terrorism and then goes on to label self-defence, the
defence of honour and resistance against foreign occupiers,
as terrorism. They call for democracy and then support and
finance those who oppose democracy, especially if those
who come to power are against the influence in their
country of the only super-Power.
These examples of the contradiction between words
and deeds, between propaganda and the executive policies
and legislative positions of the very same Power, clearly
show that the call for globalization is not intended for the
good of the world. In reality the world reaps nothing but a
name.
The African continent, which is considered the most
underdeveloped part of the world as we stand at the end of
the twentieth century, is not, in fact, responsible for its
backwardness. A brief review of Africa’s history and a
discerning look at its present state of affairs readily show
that all the problems, without exception, Africa faces —
whether they be problems of political instability in some of
its regions or economic underdevelopment in most, if not
all, its countries — are caused by those who colonized and
drew the political borders of the African countries.
Not one single African country has drawn its own
borders with its neighbours. It was the colonial countries
which did that, dividing tribes, clans and communities
among different countries and thus sowing the seeds of the
current social tensions in many parts of the continent at an
early time. This was a deliberate act carried out under the
infamous policy of “divide and rule”.
Not only did they draw the borders, but they also
looted the natural resources, which they now monopolize.
Any country that dares to free its resources is quickly
surrounded by embargoes. They use all the financial and
economic institutions, including the so-called international
institutions, in a manner that deprives these countries of any
choice but to surrender to their conditions or face the
consequences of confronting them. The responsibility for
what happened during the past epoch and for what
continues to occur in our African continent should be
shouldered by those who caused it in the first place.
The slogan “Africa should help itself”, though
seemingly innocent, is misleading, because it involves an
attempt at avoiding the responsibility for the
consequences of the acts of those who sowed the seeds of
all this in the not-so-distant past. This is still fresh in the
memory of current generations. Those who do care for
Africa do not impose conditions for assisting Africa.
Africa is ready to cooperate with those who are willing to
help, but cannot accept dealing with those who dictate to
it.
My country would like to endorse the position
outlined here in the General Assembly and at the Security
Council meeting devoted to Africa by President Robert
Mugabe, President of Zimbabwe and current Chairman of
the Organization of African Unity (OAU). This is the
position of all Africa and all Africans. From this rostrum,
my country salutes President Mugabe. We confirm what
he said: Africa does not ask for charity from anybody.
We urge those who seek permanent membership in
the Security Council to remember Africa all the time, and
not only when they need the votes of its countries in the
General Assembly to help them take over posts and seats
in various councils and committees. We urge them, and
others, to review the standards and criteria for their
relations with the African countries before it is too late.
Allow me to recall what one of Africa’s leaders said
15 years ago. His country used to export one ton of cocoa
in order to import one tractor. Now it has to export 12
tons of cocoa in order to import one tractor. This
astronomical increase in the price of manufactured goods
compared with the price of raw materials in the space of
15 years is a sufficient reply to all the questions raised
about the relationships of others with Africa in various
fields. This very example explains some of the causes of
the suffering in several African countries, at various
levels.
We would like to say here to both old and new
colonialists alike: Hands off Africa, then Africa will know
how to help itself.
The truth of what we have been saying all along
concerning the Palestinian question has been proved to
everybody. Everyone here has seen and heard about the
practices of the Israeli occupation authorities in Palestine
and the other occupied Arab territories, from the Golan to
southern Lebanon, or rather, all of Lebanon. The Security
Council held meetings to consider the situation in these
territories, but those meetings were aborted by the
23


American veto. The General Assembly held a special
session on the matter, and what was the result? Nothing.
This would explain what the region is facing these days,
and what is in gestation now is even more dangerous than
what is being witnessed today.
The Iraqi people are not only starving and dying; they
are suffering from something more serious than hunger and
more dangerous than death. It is known that some Iraqi
individuals have been forced to sell body parts, such as
kidneys, to feed their children for a little while. What kind
of international legality can justify the continued application
of sanctions that lead to such results? How can any claims
be accepted now from those who pay lip service to so-
called human rights, yet do not apply them except to serve
their political ends? How is it then possible to allow the
partition of Iraq and the violation of the inviolability of its
borders and its territory by foreigners and their armed
forces? It is the United Nations which is responsible for
this situation, since it created the conditions that led to this
situation and has provided the cover for what is happening
in Iraq. It is now the United Nations responsibility to
redress this situation to which it has given rise.
My country overlooks the Mediterranean, with a coast
that extends for about 2,000 kilometres. That is why we are
very keen on making the Mediterranean a lake of peace and
cooperation for its coastal States. However, this is made
impossible by the presence of foreign military bases and
foreign fleets that undermine the region’s stability and
represent a permanent source of danger. This presence has
been the cause of our continued concern, because we have
sacrificed half our population for our freedom. Three times
a year, we celebrate the anniversaries of the evacuation of
foreign troops from our country. Peace, stability and
cooperation in the Mediterranean will be possible only
when foreign military bases are eliminated, when foreign
fleets are withdrawn from its waters.
My country, like the rest of the developing world,
welcomes the international conventions aimed at the
prohibition and elimination of weapons of mass destruction.
We believe that this is in the interest of mankind as a
whole. However, the resumption of nuclear tests, under any
pretext, is a great source of disappointment because they
are a violation of the international conventions concluded
in this field. The possession by Tel Aviv of nuclear
weapons has placed the entire eastern Arab region under a
direct threat, constant dangers and definite instability.
Without technical and financial support, without the
experts and scientists who are part and parcel of this
support, such weapons would not have been produced in
the region. It is well known — indeed, it has been
declared — that tests are now being conducted on long-
range missiles that could deliver these weapons of mass
destruction to their targets in Arab and Muslim lands
alike. Tests are also being conducted on anti-missile
missiles, as part of the strategic cooperation between
Washington and Tel Aviv.
On the other hand, all Iraqi weapons have been
destroyed. Preparations are being made to destroy all the
weapons of the Arabs and Muslims, who are helpless and
whose territories are occupied. Alliances are being forged
to surround the Arabs and Muslims so as to prevent them
from ever becoming powerful and so as to secure for
Washington their oil, their gas and their markets.
This is the truth, however bitter it may be for us
Arabs and Muslims to swallow. My country would like to
alert the world to the real sources of danger, not the
fictitious ones — that is, those being used to fabricate
causes and pretexts to justify the destruction and
recolonization of the rest of the world.
It is not Libya, nor Syria, nor Iraq, nor Iran nor the
Sudan which constitute any danger, by any measure, to
the security of the region or the security and peace of the
world. The real danger to international peace and security
lies in Washington and Tel Aviv, and those who emulate
them. They both possess and manufacture weapons of
mass destruction. Washington manufactures them and
Washington exports them. This is while the countries to
which I have referred do not manufacture weapons and,
moreover, have been prevented by America from
importing any such weapons. America has imposed an
international arms embargo against those countries. It has
destroyed Iraqi weapons, and is now preparing to destroy
the conventional and even the obsolete weapons possessed
by others.
This is the law of the United States against which
these countries have rebelled. Thus they were labelled
“rogues”. This is the new and old form of discrimination.
This is the newest form of anti-Semitism.
We call for emptying the region of the Arab East of
weapons of mass destruction, which Tel Aviv owns. The
plants that manufacture these weapons should be
subjected to international safeguards and controls. We
also call for investigating the financial and technical
support that enabled Tel Aviv to produce these weapons.
We must criminalize this support and those who provide
24


it. The agreements of military strategic cooperation between
Washington and Tel Aviv are hostile instruments, targeting
the region as a whole and its peoples. This provides
evidence of the real intentions of the United States towards
the region and its peoples, voids its allegations and
argumentations with respect to disarmament and reveals its
intentions.
We highlight these issues to show the world the extent
of the injustice to which we have been subjected and to
what extent the United States of America is deceiving
everybody.
The United States used to have five military bases in
my country. It had monopolized the production and export
of Libyan oil and gas. The United Kingdom also had a
number of military bases in Libya. Through its own
company, British Petroleum, it also produced and exported
our oil.
With the advent of the revolution of 1 September
1969, Libya immediately evacuated the military bases of
those two countries and later liberated its oil wealth from
their companies.
However, under international conditions that the
Secretary-General has rightly called a period of frenzy, the
two countries thought that the time was ripe for a return to
what they were forced to relinquish and to regain control of
the 2,000-kilometre-long Libyan coastline, adjacent to the
three old continents of Africa, Asia and Europe. They
believed the time was ripe to regain control of my
country’s oil, gas and market, as well as neighbouring
markets. Once finished with the Gulf War, they turned their
attention to Libya. However, the two countries were unable
to find a pretext to realize their ambition of a new return to
Libya except by resorting to allegations, which came to be
known later as the Lockerbie case.
What is the real truth about Lockerbie? In brief, and
precisely, it is as follows. First, both the United States of
America and the United Kingdom of Great Britain are
aware, more than anybody else, that Libya has nothing
whatever to do with this aeroplane and the tragic incident
that killed its passengers and crew.
Second, both the United States of America and the
United Kingdom claim that two Libyans placed a time
bomb in a bag on board a Maltese Airlines flight that took
off from Malta, and that the bag was unaccompanied
baggage. They claim that this very bag, which was not
accompanied by a passenger, was transferred in Frankfurt
airport from the Maltese Airlines aeroplane to an
American aeroplane destined for London. Once again,
they say, this same bag was transferred in London airport
from the aircraft originating in Frankfurt to Pan Am
Flight 103, which later took off from London and
exploded over Lockerbie, Scotland.
Can the Assembly imagine how an unaccompanied
bag can move by itself from one airplane to another and
from one airport to another with such accuracy?
Third, the Government of Malta investigated the
matter and found that there were no unaccompanied bags
on the flight in question. Malta announced the results of
the investigation at the time.
Fourth, the competent authorities in Germany, in
turn, investigated the question and found nothing to
corroborate the story about the bag.
Fifth, in any case, my country, despite the known
objectives of the authors of the accusation, dealt seriously
and pragmatically with the accusation. We informed all
concerned parties that we had begun implementation of
the provisions of the 1971 Montreal Convention for the
Suppression of Unlawful Acts against the Safety of Civil
Aviation. The legal authorities in Libya began exercising
their legal jurisdiction in accordance with that
Convention.
Sixth, my country asked the two countries concerned
to hand over to Libyan judicial authorities the results of
their investigations so they could be used in our
investigation. This request was rejected.
Seventh, my country then asked the two countries to
send investigators to Libya to participate in the
investigation. Once again they refused.
Eighth, my country then offered to send its judicial
officials to meet with the competent authorities in both
the United States and the United Kingdom to peruse the
file on this question. This offer was turned down.
Ninth, Libya also offered to let a neutral party or
parties to carry out the investigation. The two countries
refused that offer.
Tenth, once again, my country proposed that the
United Nations should carry out the investigation. That
proposal was rejected.
25


Eleventh, in a letter addressed to the Foreign Minister
of the United Kingdom and the United States Secretary of
State by the Secretary of the General People’s Committee
for Foreign Liaison and International Cooperation, my
country requested that article 14 of the 1971 Montreal
Convention be invoked. That request was refused.
Twelfth, Libya proposed resorting to the International
Court of Justice to decide the case. That proposal was
turned down by the other parties. And when my country
unilaterally took the case to the International Court of
Justice, the parties concerned quickly turned the whole
issue from a legal to a political one, submitting it to the
Security Council to prevent the International Court of
Justice from deciding the case. Here we have the Security
Council dealing with an issue pertaining to two citizens of
a country. The issue is now five years old. So the issue is
before the Security Council precisely to prevent the
International Court of Justice from deciding the case since
the matter was put before the Security Council, despite the
fact that Libya, naturally, had resorted to the International
Court of Justice before the matter was even referred to the
Security Council.
This is how this legal question was politicized. When
did that occur? This was done at the peak of the “frenzy”
period, on 21 January 1992. Nobody at the time could say
no to the United States of America. As we all know, the
Security Council, under well-known and frankly recognized
pressures, adopted resolution 731 (1992) which did not
stipulate any surrender of the suspects, but requested a
response to the demands of the countries concerned. I
repeat, it did not provide for surrendering the suspects.
Thirteenth, my country has fully responded to the
provisions of the resolution both in terms and content by
cooperating with the United Kingdom on the question of
the Irish Republican Army, and with the French
investigating judge in all the demands he made.
Furthermore, we agreed to a trial for the two Libyan
suspects in a fair and neutral court.
Fourteenth, the aim of both the United States and the
United Kingdom has not been to discover the real culprit in
this regrettable and tragic airplane incident. They already
know who the responsible party is. Their real objective has
been to use the whole issue, including the human blood that
was shed, to achieve their own political objectives which I
have already elucidated. To achieve that end, they exploited
the Security Council once again, pushing it to adopt
resolution 748 (1992) which imposes a near total embargo
on Libya and its dealings with the rest of the world. The
Council also adopted resolution 883 (1993), which
complemented the previous resolution.
Fifteenth, in the face of all this intransigence and
arrogance, when all efforts and mediation failed to
convince the two countries concerned to opt for dialogue
and negotiations; since they had earlier unilaterally
severed their diplomatic relations with my country; and
because my country has no extradition treaty with either
of the two countries, we resorted to regional and
international organizations. Today, we would like to put
on record, as always, our deepest appreciation to these
organizations for their support and for their stand in
favour of what is right. Those organizations, let us recall,
represent more than two thirds of the international
community.
We hasten to confirm that the other third is not
against us; rather, its States are simply not members of
those organizations. The League of Arab States, the
Organization of African Unity, the Organization of the
Islamic Conference and the Non-Aligned Movement have
all supported my country and expressed their appreciation
for my country’s flexibility in our handling of the issue,
as well as for the positive initiatives we have proposed.
Sixteenth, the League of Arab States and the
Organization of African Unity, through the Harare
summit, under the chairmanship of President Robert
Mugabe, have proposed that the trial of the two suspects
be held in a neutral third country to be determined by the
Security Council; that the two suspects be tried by
Scottish judges, under Scottish law, at the seat of the
International Court of Justice in The Hague; or that a
special criminal tribunal be established to try the two
suspects at the seat of the International Court of Justice in
The Hague.
Seventeenth, both the Secretary-General of the Arab
League and the Secretary-General of the Organization of
African Unity came to United Nations Headquarters with
the resolutions of their respective organizations in hand,
resolutions that are supported by the Organization of the
Islamic Conference and the Non-Aligned Movement.
They submitted these resolutions to the Secretary-General
of the United Nations and to the President of the Security
Council and its member States. What was the reaction of
the United States and the United Kingdom? Both rejected
the requests made by other members of the Council and
used the Council’s work mechanism — so-called
consensus — to reject all proposals submitted by their
majesties and excellencies, the kings and presidents of the
26


two organizations. Naturally, this was a shock to both
regional organizations because they were fully and
arrogantly ignored.
Eighteenth, on 25 September of this year, during the
Security Council’s ministerial meeting on Africa, the entire
meeting became a forum for discussing the issue when it
was raised by His Excellency President Robert Mugabe,
President of Zimbabwe and current Chairman of the
Organization of African Unity (OAU), in his address to the
Council. Again, in the name of my country, its leader and
people, I wish to express again our gratitude to President
Mugabe for his honourable defence of the concerns and the
causes of Africa as a whole, and in particular his defence
of my country on this question.
The issue was also raised by His Excellency
Mr. Salim Ahmed Salim, Secretary-General of OAU, and
by most of the Ministers for Foreign Affairs of the
Council’s members. As we express our gratitude to all of
them, we wish to confirm that their support would have
never been so forthcoming had we been wrong.
Nineteenth, about a week ago, the Council of the
League of Arab States decided to call on Arab States to
mitigate some of the impacts of the sanctions imposed on
my country. We are grateful to the Council and to all our
brothers. We realize that this is a step in the right direction
and that it is but a mild reaction to their being ignored last
July.
We ask you for justice. Members of the Security
Council are not against my country. They have expressed
that in all our meetings with them. They further add that
our problem is with the United States and the United
Kingdom. Our dispute is with the judge. How can anyone
expect the Security Council to solve the problem when our
adversaries are both permanent members of the Council and
possess the veto power?
Once again, our problem is with the United States and
the United Kingdom. We have no problem whatever with
the Security Council, and the Security Council has no
problem with us. Had these two countries accepted the
proposals of the regional and international organizations,
had they showed respect for the States members of these
organizations and for their presidents and representatives,
the Security Council would not have hesitated for one
moment to accept them. This is what we were told by
members of the Council. We are not just saying that.
My country calls on all of you to intervene so we
can reach a peaceful solution to this dispute, one that
would accelerate the holding of the trial for the two
suspects before a fair and just court, in an atmosphere
free from prior condemnation, in any place agreed upon,
or decided upon by the Security Council.
The two suspects were advised by their American
and Scottish lawyers against accepting a trial before any
court in Scotland or the United States. This is because of
intensive media coverage and statements by officials in
the two countries which have created a climate and public
opinion that have convicted them in advance of any trial.
This does not accord with their human right to receive a
just and fair trial. The fact that the United States
Government has accorded Timothy McVeigh, accused in
the Oklahoma explosion, the right to change the venue of
his trial from Oklahoma, where the crime occurred, to
another state — namely Colorado — is evidence of
respect for one of the human rights — a respect which
should not be restricted only to the citizens of the United
States. This is because human rights should be enjoyed by
all human beings, irrespective of their nationality. Human
rights should not be accorded to some and denied to
others.
My country, at all levels of official responsibility,
has repeatedly condemned terrorism in all its forms and
manifestations. We have disassociated ourselves from all
suspected terrorist practices. We have also repeatedly
asked the Secretary-General and the Security Council to
send a committee or envoys to ascertain on the ground
the validity of our claims.
However, the refusal and objections of the United
States prevented the Secretariat and the Security Council
from responding to our requests. This is one of the main
reasons why we have such strong suspicions about the
true intentions of the United States against my country.
This has also exposed its political objectives, for the
attainment of which it did not hesitate to exploit human
blood.
We call on the international community, as
represented in this Assembly, to work towards reaching
a solution as soon as possible.
The United States refusal to allow this side issue —
“the question of terrorism” — to be closed is aimed at
serving the particular objectives of that country, objectives
we have already referred to. Everybody knows that it was
the United States which more than once committed
27


terrorist acts against my country, using its fleets and its
bombers. The most heinous of these acts was the barbaric
raid on the night of 15 April 1986 against the residence and
office of the Libyan brother leader, and against other
residential neighbourhoods in both Tripoli and Benghazi. In
this raid, tens of children, women and elderly were
martyred in their sleep. The United States cannot produce
one shred of evidence to prove the so-called Libyan
terrorism, whereas Libya has dozens of proofs of the
terrorism perpetrated by the United States against Libya.
The raid made on the night of 15 April 1986 is not a
suspected perpetration of an act, as is the case with our
citizens who are suspected by the United States. The raid
of 15 April 1986 is an established fact whose consequences
can still be seen in the tombs of the martyrs in the famous
El-Hani Cemetery and in the remnants of buildings that still
clearly show the marks of bombs and rockets. And if all of
this is far away in Tripoli and Benghazi, I am here before
you and I personally stand as a proof of the terrorism of the
United States. These scars here on my face and on my
head, and on other parts of my body covered by my
clothes, are the result of a bomb that an American aircraft
dropped on my house, which was totally demolished that
night. My young son, who was less than 10 years old at the
time, was also injured.
We, who personally were victims of the American
raid, resorted to the American judicial system here in the
United States and brought a legal suit before an American
court. Despite all the evidence, the American judicial
system rejected our case. This negative experience with
American justice would surely discourage anyone from
accepting to be tried by such a judiciary, especially if the
opposing party was the American Government. I personally
tried to institute a lawsuit and had American lawyers. My
house is destroyed and erased from the Tripoli map. I have
scars on my face, yet the case was rejected. And now we
are to trust it and send our citizens before it? How?
We cannot forget that crime. We will always call for
those who decided, planned and implemented it to appear
before competent Libyan courts for trial. The crime took
place in my country. They say that a crime took place in
Scotland? Fine. But another crime took place in Tripoli and
Banghazi. Are their people citizens, and our people are not
citizens? We are also citizens of our own nation-State. They
have mere suspicions. We have facts not suspicions which
were actually shown on American television screens.
We believe that the reform of the United Nations is of
the utmost importance to us. However, optimum results of
this reform cannot be achieved unless the financial
situation of the Organization is put on the right track and,
most importantly, Member States must pay their assessed
contributions. The fact that the United States has reneged
on its contractual commitments to the United Nations by
not paying its assessed contribution to the budget is the
cause of the financial crisis from which the Organization
has suffered for years. If the United Nations is to be
reformed, that State must pay all of its arrears without
conditions and promise to pay in future, on time and
without pressures that aim to make the United Nations a
hostage of the will and policies of that country.
We know that that State is now pressuring members
of the General Assembly to make up for the lowering of
its contribution by 5 per cent. We know that nothing has
been decided yet regarding changes of assessment or
contributions. This is what we call sitting on top of this
unipolar world. This is what we are warning the world of.
We would not have known that had we not been told by
those who are being pressured to pay the extra 5 per cent.
The fact that they told us — the Libyans — clearly shows
that they are dissatisfied and that they obviously are
refusing. They cannot say no. But we can say no.
Within the framework of the reform process, it is
essential to have a complete review of the situation of the
Security Council. By virtue of our experience with the
Security Council — an experience I have just commented
on — we know and appreciate the importance and
necessity of reforming the Security Council and
expanding its membership. We believe that the reform
should focus first on improving the methods of work of
the Council — its mechanisms — thus making it
impossible for any one country to hamper the work of the
Council or make it irrelevant.
My country, which a quarter of a century ago called
for the abrogation of the veto power, would like to
emphasize now that any reform of the Security Council
that does not rescind the veto power would be
meaningless. There is no longer any historical or
objective reason for maintaining this power. It is not
justifiable by any standard of righteousness, justice and
equality, and even under the standards of democracy, to
which certain countries pay lip service. At the same time,
we believe that the reform process will not be useful if it
does not take into consideration the interests of all
countries and peoples.
That is why my country will support any initiative
that would do away with the present imbalance in the
28


membership of the Security Council. In this respect, we
should like to underline the need to adhere to the proposals
of the Non-Aligned Movement, which are based on full,
sovereign equality among States; seek to apply the
principle of equitable geographical distribution; and
respond to the demands of the developing countries,
which represent the majority of the Members of the
United Nations.
The General Assembly is the United Nations organ
that truly embodies the universal and democratic character
of this international Organization. Since it is the only
intergovernmental body with a mandate to discuss any
question or matter under the Charter, including the
maintenance of international peace and security, Libya
would like to underline the wide-ranging and repeated
calls for the need to invigorate the General Assembly and
enhance its powers so as to increase its effectiveness in
confronting the ever-changing challenges that face the
international community.
Lastly, I wish to apologize for having taken up so
much of the Assembly’s time.